"Although the eating of food may be necessary to keep up an employee's vitality so as to enable him to perform the duties of his employment, ordinarily a servant can not be said to be on his master's business or acting within the scope of his employment while eating or on his way to eat. Accordingly, the relation of master and servant must ordinarily be deemed suspended while he is going to and from his meals, particularly where the servant is to board himself, and, the master is not liable for the servant's negligence while so traveling to and from meals, although the servant is driving the master's machine. This rule is especially applicable where the servant's use of the master's car is against the master's orders." 5 Blashfield Cyc. Auto. Law, 199, § 3042. "Ordinarily when the chauffeur is using his employer's automobile for the purpose of procuring his meals, he is not engaged in his master's business, and the master is not liable for his negligent acts on such a trip. . . But a different question is presented when a special trip is not made to get the meal, but the driver merely diverges from the course directed by the owner and stops to procure the meal. In such a case he may still be acting within the scope of his employment. And if the servant is directed to use the machine in order that he may return to his work sooner or for some other reason beneficial to the employer, a finding that he is acting in the owner's business in so doing may be justified." 7-8 Huddy's Cyc. Auto. *Page 897 
Law, 265, § 100. It should be noted that in the quotation from Huddy it is stated that if the servant is directed to use the machine in order that he may return to his work sooner, or for some other reason beneficial to the employer, a finding that he is acting in the owner's business in so doing may be justified. However, in the instant case the opposite seems to be true, that is, the servant is specifically instructed and directed not to use the machine in going some two miles off of his route to his home for supper and then return to his designated route. Thus in the instant case the going to supper, instead of enabling him to return to his work sooner, retarded his return to his work, and his leaving his route to go home to get supper was in no way beneficial to his employer, but was directly detrimental thereto on account of loss of time, and furthermore was contrary to his instructions to remain on his route and obtain his supper without leaving it. It appears from the evidence that the distance from the Swift  Company Creamery to the post-office was approximately .55 of a mile, from the post office to the laundry approximately .28 of a mile, from the laundry back to Swift  Company Creamery "a little less than a half of a mile," from the laundry to the truck-driver's home a fraction over two miles, and from the laundry to the scene of the accident (which was on the route from the laundry to his home) about a mile and a quarter. If the driver had gone from the creamery to the post office, then to the laundry, and then back to the creamery, as instructed to do on this specific trip, his total trip would have been approximately 1.2 miles. The point from which he left his designated route (the laundry) to the creamery was "a little less than a half of a mile," whereas the distance from the point where he left his designated route to the point where he was going on his detour or deviation (to wit, his home) was a little over two miles. The accident occurred on this deviation on his way to his home, approximately one and one-fourth miles from the laundry. It therefore appears that under the circumstances of this case the evidence demanded a finding that the deviation was not slight but gross; and the driver of the truck was acting beyond the scope of his employer's business at the time of the accident. *Page 898